          Case 2:19-cr-00310-CB Document 150 Filed 04/24/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )       Criminal No. 19-310
                       v.                     )
                                              )
ANTHONY KENDRICKS,                            )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion (Doc. 142) to revoke the Order of Detention (Doc. 140), based on

Covid-19 health concerns, will be denied.

       The undersigned has conducted a de novo review, and has carefully considered all of the

information in the record, including the transcript of the Detention Hearing before Magistrate

Judge Kelly (Doc. 147). The Court finds, and therefore holds, that an additional hearing is

unnecessary to resolve the instant Motion.

       Defendant is housed at the Allegheny County Jail (“ACJ”). The Court is well aware of

the facility’s current status and continuing mitigation efforts. See generally Civil Action No.

20-496 (W.D. Pa., Eddy, Chief M.J., ref’d; Bissoon, D.J., pres.).

       In this presumption-case, the Court agrees with the government, and Judge Kelly,

that Defendant’s stated health-concerns do not outweigh the risks that his release will pose in

terms of danger to the community and/or potential-flight. The dubiousness of Defendant’s

health-concerns aside1 − and even giving him every benefit of the doubt in that regard −



1
  See Hrng. Tr. (Doc. 147) at 36:04–08 (noting lack of evidence that Defendant was
“treating [for asthma] before [he] went in[to ACJ]”; that “the first time [an] inhaler was
provided” was March 25th; and that there was no indication Defendant required
“ongoing treatment since [his] incarceration”).
          Case 2:19-cr-00310-CB Document 150 Filed 04/24/20 Page 2 of 2



the Court cannot agree that release is appropriate, given the violent-nature of the

charged-offenses; the weight of the evidence; Defendant’s extensive criminal history, including

conduct violative of prior conditions of release; and the risk-of-flight, given the severity of

Defendant’s possible penalties.

       For all of these reasons, Defendant’s evidence and arguments for release, alone and in

combination, do not outweigh the considerations resulting in his detention in the first instance,

and the Court does not consider the question to be a close one. Thus, Defendant’s Motion

(Doc 142) to revoke the Order of Detention is DENIED.

       IT IS SO ORDERED.



April 24, 2020                                         s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge


cc (via ECF email notification):

All Counsel of Record




                                                  2
